In an action to set aside a deed, the defendants appeal from an order of the Supreme Court, Suffolk County (Seidell, J.) dated February 3, 1993, which denied their motion to vacate a judgment of the same court dated November 29, 1982 (Signorelli, J.), on the ground, inter alia, of newly discovered evidence.
Ordered that the order is affirmed, with costs.
The defendants failed to carry their burden of establishing the materiality of the new evidence (see, H & Y Realty Co. v Baron, 193 AD2d 429). Mangano, P. J., Lawrence, Copertino, Krausman and Goldstein, JJ., concur.